1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     ROBERT ANTHONY HIGH,                               Case No. 3:19-cv-00199-MMD-CBC

7                                    Plaintiff,                      ORDER
             v.
8
      NEVADA DEPARTMENT OF
9     CORRECTIONS MEDICAL DIRECTOR,
      et al.,
10
                                 Defendants.
11

12          On November 4, 2019, Plaintiff submitted an inquiry that appears to ask whether

13   the Court will grant his application to proceed in forma pauperis and require him to pay the

14   $350 filing fee if he voluntarily dismisses his 42 U.S.C. § 1983 action. (ECF No. 11.) The

15   Court has not yet screened the Complaint (ECF No. 7).

16          If Plaintiff files a notice or motion to voluntarily dismiss his action under Federal

17   Rule of Civil Procedure 41(a)(1) before the Court screens Plaintiff’s Complaint under 28

18   U.S.C. § 1915A, the Court will not assess the filing fee and will dismiss the case without

19   prejudice. If Plaintiff seeks to voluntarily dismiss his case, he should submit a notice or

20   motion stating that he seeks to voluntarily dismiss this action under Federal Rule of Civil

21   Procedure 41(a)(1).

22          DATED THIS 8th day of November 2019.

23

24
                                                  MIRANDA M. DU
25                                                CHIEF UNITED STATES DISTRICT JUDGE

26

27

28
